Clifford F. Brown, J.,
dissenting. I concur in the cogent analysis in the dissent of Justice William B. Brown that only one section of the Ohio Revised Code, namely, R.C. 3317.13, provides a definition for years of teaching service. R.C. 3317.14 is not definitional and is therefore not applicable.
This court allows itself to be bogged down in consideration of all the surrounding circumstances which accompanied the signing of the contract in this case. This is apparent from the opinion which states that the intent of the parties must be considered “* * * in light of the facts and circumstances of the negotiations of the agreement.”
Therefore the decision of the court of appeals should be affirmed.